OPINION — AG — QUESTION(1): "DOES THE DEPARTMENT OF PUBLIC SAFETY COME WITHIN THE DEFINITION OF THE TERM "AGENCY" IN 75 Ohio St. 1965 Supp., 301 [75-301]?" — AFFIRMATIVE, QUESTION(2): "IF IT WAS THE INTENTION OF THE LEGISLATURE TO INCLUDE THE DEPARTMENT OF PUBLIC SAFETY WITHIN THE SCOPE OF THE OKLAHOMA ADMINISTRATION PROCEDURES ACT, OF WHAT EFFECT IS THE EXEMPTION SET OUT IN 75 Ohio St. 1965 Supp., 325 [75-325]?" — THIS SECTION EXEMPTS THE COMMISSIONER OF PUBLIC SAFETY FROM THE PROVISIONS FOR INDIVIDUAL PROCEEDINGS AND HEARINGS MADE FOR OTHER AGENCIES IN 75 Ohio St. 1965 Supp., 309-316 [75-309] — [75-316]; THE DEPARTMENT OF PUBLIC SAFETY HAS ONLY TO FOLLOW THE PROCEDURES SET OUT IN 47 Ohio St. 1961 2-115 [47-2-115] QUESTION(3): "75 Ohio St. 1965 Supp., 301 [75-301](2) STATES THAT THE ISSUANCE AND RENEWAL OR DENIAL OF LICENSES ARE NOT TO BE INCLUDED IN THE STATUTORY DEFINITION OF A `RULE'. TO WHAT EXTENT ARE THE DRIVER IMPROVEMENT AND FINANCIAL RESPONSIBILITY DIVISIONS OF THE DEPARTMENT AFFECTED BY THIS EXCLUSION IN EXERCISING THE COMMISSIONER'S DISCRETIONARY AUTHORITY TO SUSPEND DRIVER'S LICENSES.?" — THE ISSUANCE, RENEWAL, OR DENIAL OF LICENSES, UNDER THIS STATUTE, IS NOT TO CONSIDERED A RULE, AND THUS THE DISCRETIONARY AUTHORITY TO SUSPEND DRIVER'S LICENSES EXERCISED BY THE DEPARTMENT OF PUBLIC SAFETY IS NOT CONTROLLED BY THE PROVISIONS OF THE OKLAHOMA ADMINISTRATIVE PROCEDURES ACT. (HUGH COLLUM) FILENAME: m0000956 ROBERT R. LESTER DEPARTMENT OF PUBLIC SAFETY ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 11, 1967 OPINION — AG — QUESTION(1): "DOES THE DEPARTMENT OF PUBLIC SAFETY COME WITHIN THE DEFINITION OF THE TERM "AGENCY" IN 75 Ohio St. 1965 Supp., 301 [75-301]?" — AFFIRMATIVE, QUESTION(2): "IF IT WAS THE INTENTION OF THE LEGISLATURE TO INCLUDE THE DEPARTMENT OF PUBLIC SAFETY WITHIN THE SCOPE OF THE OKLAHOMA ADMINISTRATION PROCEDURES ACT, OF WHAT EFFECT IS THE EXEMPTION SET OUT IN 75 Ohio St. 1965 Supp., 325 [75-325]?" — THIS SECTION EXEMPTS THE COMMISSIONER OF PUBLIC SAFETY FROM THE PROVISIONS FOR INDIVIDUAL PROCEEDINGS AND HEARINGS MADE FOR OTHER AGENCIES IN 75 Ohio St. 1965 Supp., 309-316 [75-309] — [75-316]; THE DEPARTMENT OF PUBLIC SAFETY HAS ONLY TO FOLLOW THE PROCEDURES SET OUT IN 47 Ohio St. 1961 2-115 [47-2-115] QUESTION (3): "75 Ohio St. 1965 Supp., 301 [75-301](2) STATES THAT THE ISSUANCE AND RENEWAL OR DENIAL OF LICENSES ARE NOT TO BE INCLUDED IN THE STATUTORY DEFINITION OF A `RULE'. TO WHAT EXTENT ARE THE DRIVER IMPROVEMENT AND FINANCIAL RESPONSIBILITY DIVISIONS OF THE DEPARTMENT AFFECTED BY THIS EXCLUSION IN EXERCISING THE COMMISSIONER'S DISCRETIONARY AUTHORITY TO SUSPEND DRIVER'S LICENSES.?" — THE ISSUANCE, RENEWAL, OR DENIAL OF LICENSES, UNDER THIS STATUTE, IS NOT TO CONSIDERED A RULE, AND THUS THE DISCRETIONARY AUTHORITY TO SUSPEND DRIVER'S LICENSES EXERCISED BY THE DEPARTMENT OF PUBLIC SAFETY IS NOT CONTROLLED BY THE PROVISIONS OF THE OKLAHOMA ADMINISTRATIVE PROCEDURES ACT. (HUGH COLLUM)